“sf “URT
Ora lier wr MAINE

UNITED STATES DISTRICT COURT Received ALE
DISTRICT OF MAINE
2 OCT 2! P i: 18

CIVIL ACTION NO: 2:18-cv-00496-DBH

 

ee a DEPUTY CLERK
LAKEVIEW LOAN SERVICING, LLC

JUDGMENT OF FORECLOSURE AND
SALE; TITLE OF REAL ESTATE IS
INVOLVED

PLAINTIFF
v.

ANGELA L. BROWN AND JOSEPH
CAROTO

DEFENDANTS

 

546 Ossipee Trail, Limington, State of Maine
York Registry of Deeds in Book 17381, Page 982

After trial, the Court finds as follows:

1. That the parties have received notice of the proceedings in this action, having
previously been served with the summons and complaint, and that notice was given in
accordance with the applicable provisions of the Federal Rules of Civil Procedure.

2. That venue is properly laid in this Court.
3, That Plaintiff is entitled to judgment as a matter of law.
4, That Defendant Angela L. Brown is in breach of the terms of a certain promissory

note held by the Plaintiff dated December 9, 2016, (the “Note”), with such breach constituting a
default by her, and upon such default, proper notice of default was sent to the Defendants.

5. That the default of the Note caused a breach of the Mortgage.

6. That Plaintiff is the mortgagee of record of a mortgage securing the Note and
recorded in the York Registry of Deeds in Book 17381, Page 982 (“Mortgage”). The Mortgage
encumbers real estate located at 546 Ossipee Trail, Limington, State of Maine (“Property”). The
legal description of the Property contained in the Mortgage is incorporated herein by reference
and attached hereto as Exhibit A.
7. That as of 10/17/2019, the following amounts are owed to Plaintiff under the
terms of the Note and Mortgage:

a. Principal Balance $100,643.30

b. Accrued Interest $7,970.72
(plus interest at a per diem of $10.68)

c. Pre-acceleration Late Charges $96.40

d. Escrow Advances $5,680.76

e. Pro Rata MIP/PMI $128.22

f. Property Preservation Expenses $559.00

g. Attorney’s Fees $2,572.50

h.Attorney’sCosts $984.40

Total: $118,635.30

Plaintiff is entitled to add any additional attorney’s fees and costs incurred in connection
with the foreclosure, including any post-judgment attorney’s fees and costs, as well as any
additional amounts advanced or expended by Plaintiff pursuant to the Note and Mortgage.

8. That the order of priorities and amount of the claims of the parties who have
appeared in this action for distribution from the proceeds of sale, after payment of expenses of
sale, in this case are as follows:

a. Plaintiff in the amount of $118,635.30, plus accrued interest at the rate of
3.875% per annum, $10.68 per day to the date of entry of judgment, plus
interest after judgment at a rate of 8.59% per annum [pursuant to 14
M.R.S.A. § 1602-C]. Further, Plaintiff is entitled to the additional amounts
incurred by Plaintiff as described in Paragraph 7 above, including but not
limited to attorney’s fees and costs, insurance premiums, and real estate
taxes;

b. Defendants: any excess proceeds from sale, pursuant to 14 M.R.S.A. § 6324

9, That the names and addresses (if known) of all parties to this action and their
counsel of record are identified as follows:

Lakeview Loan Servicing, LLC
c/o Bendett & McHugh, P.C.
30 Danforth Street, Suite 104
Portland, ME 04101

Angela Brown & Joseph Caroto
546 Ossipee Trail
Limington, ME 04049
10. That the Plaintiff's claim for attorney fees is not integral to the relief sought,
within the meaning of M.R. Civ. P. 54(b)(2); and

11. That the Federal Rules of Civil Procedure do not require mediation, and therefore
M.R.S.A. § 6321-A and MLR. Civ. P. 93 do not apply;

12. That there is no just reason for delay in the entry of final judgment for Plaintiff on
all claims, except for the claim for Attorney’s fees and disbursements and additional amounts
advanced by Plaintiff related to its mortgage security incurred by Plaintiff after the date of
Plaintiff’s Affidavit, for the following reasons:

a. Ifjudgment is granted but not entered as final, the time periods set forth in 14
M.R.S.A §§ 6322 and 6323 will commence even though the judgment is
subject to later revision;

b. The Plaintiff and any bidders at the foreclosure sale would be exposed to
some risk in proceeding to a sale if judgment is not final and remains subject
to revision; and

c. Any dispute regarding post-judgment Attorney’s fees and disbursements or
additional amounts advanced by Plaintiff related to its mortgage security
may be resolved by the Defendant(s) filing a motion contesting Plaintiff's
Report of Public Sale as provided in 14 M.R.S.A. § 6324.

WHEREFORE, it is hereby Ordered and Decreed:

A. That Counts I and II of the Amended Complaint are GRANTED, and if Defendant(s),
his/her/their heirs and assigns, do not pay the Plaintiff the amounts adjudged to be due to
Plaintiff as set forth in Paragraph 8(a) above within ninety (90) days from the date of
entry of this Order, Plaintiff (through its agents or attorneys) shall proceed with a sale of
the Property described in the Mortgage, pursuant to 14 M.R.S.A. §§ 6321-6324, free and
clear of all liens, except liens senior to Plaintiff's Mortgage, and shall pay the proceeds of
sale, after satisfying expenses of sale, in the amounts, manner, and priority set forth in
Paragraph 8 above;

B. That the Clerk is hereby directed to enter this Order and Judgment of Foreclosure and
Sale as a final judgment pursuant to F. R. Civ. P. 54(b), except as to any additional post-
judgment Attorney’s fees and disbursements or additional amounts advanced by Plaintiff
related to its mortgage security;

C, That if Defendant(s) fail(s) to redeem by paying the above amounts adjudged to be due
on or before ninety (90) days from the date of entry of this Order, or within such
additional time as Plaintiff may in its sole discretion allow, or if Defendant(s) abandon(s)
the Property, Plaintiff shall then be entitled, at its option, to take exclusive possession of
the Property described in Plaintiff's Mortgage, and Clerk shall issue a Writ of Possession
at the request of Plaintiff;

D. That Plaintiff is entitled, at its option, to have a receiver appointed to collect the rents of
the Property pursuant to the Mortgage;

E. That an execution may issue against Defendant Angela L. Brown for any deficiency,
provided the requirements are met;

F. That Plaintiff shall specify Attorney’s fees and disbursements incurred after the date of
Attorney’s Fees and Disbursements Affidavit in its Report of Public Sale, which shall
then constitute a timely application for an award of additional attorneys’ disbursements,
notwithstanding Local Rule 54.2; Defendant(s} may contest the Report and application
for additional Attorney’s fees and disbursements by filing a motion pursuant to 14
M.R.S.A. §6324;

G. That once the applicable appeal period has expired as determined under F. R. Civ. P. 58
and F. R. App. P. 3, Plaintiff shall prepare and the Clerk shall execute an appropriate
certification either that no action was taken or that an appeal was filed, and Plaintiff shall
then record the said certification and a copy of this Judgment in the Kennebec County
Registry of Deeds and pay the recording fees therefore, in compliance with 14 M.R.S.A.
§ 2401(3), such fees and costs so incurred by Plaintiff to be added to and become part of
the mortgage indebtedness secured by the Mortgage; and

H. That the Clerk shall enter the following in the docket:
“Order and Judgment of Foreclosure and Sale dated , 20

for the Plaintiff as a final judgment except for additional Attorney’s fees and disbursements and
any additional amounts advanced by Plaintiff related to its mortgage security, and said Order is

incorporated in the docket by reference. This entry js-made in a nce with F. R. Civ. P. 79(a)

at the specific direction of the Court.” V ds

Dated: Ocheter Zt 2005 _ _A Frock aN rt,
“ ae "Judge

Date entered in the docket:

CERTIFICATION OF CLERK PURSUANT TO 14 MLR.S.A. § 2401(3)(F)

Pursuant to 14 M.R.S.A. § 2401(3)(F), it is hereby certified that no notice of appeal of the
Judgment of Foreclosure and Sale in this matter was filed with the Clerk of Court in this action
within the appeal period following the entry of judgment, as provided by F. R. Civ. P. 58 and F.
R. App. P. 3.

Dated:
Clerk of Court
